                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


Mack Juide,

       Plaintiff,

v.                                           Case No. 16-13806

Michigan Department of Corrections,          Sean F. Cox
et al.,                                      United States District Court Judge

      Defendants.
______________________________/

                                  ORDER ADOPTING
                      12/26/18 REPORT AND RECOMMENDATION

       Acting pro se, Plaintiff Mack Juide filed this action against nine different Defendants.

The matter was referred to Magistrate Judge Anthony Patti for all pretrial proceedings.

       Two Defendants, the Kone Company and Corizon Health, Inc., have since been

dismissed from this action. The Michigan Department of Corrections (“MDOC”), and six of its

employees (Klee, Chapman, White, Martin, Tanner, and Donaghy), (collectively “the MDOC

Defendants”) remain in this action.

       On December 26, 2018, the magistrate judge issued a Report and Recommendation

(“R&R”) wherein he recommends that this Court: 1) deny Plaintiff’s summary judgment motion

(ECF No. 58); and 2) grant the MDOC Defendants’ summary judgment. (ECF No. 59).

       On January 14, 2019, Plaintiff filed a motion seeking an extension of time for filing

objections to that R&R. This Court granted that motion to the extent that the Court ordered that

Plaintiff shall file any objections to the December 26, 2018 R&R no later than February 8, 2019.


                                                1
(ECF No. 69). Nevertheless, Plaintiff has not filed any objections.

       Accordingly, the Court ORDERS that the magistrate judge’s R&R dated December 26,

2018 is ADOPTED. The Court ORDERS that Plaintiff’s motion for summary judgment is

DENIED and the summary judgment motion filed by the MDOC Defendants is GRANTED.

       IT IS SO ORDERED.

                                             s/Sean F. Cox
                                             Sean F. Cox
                                             United States District Judge

Dated: February 27, 2019




                                                2
